internal_revenue_service significant index no department of the treasury washington dc persnn ta cantact- telephone number refer reply to op e ep a date nov in re this letter is in response to your request dated date for a ruling on behalf of the fund specifically you are requesting a ruling that the iu by lending dollar_figure a month or an approximate amount thereof to the fund’s contributing employers for the purpose of making additional contributions to the fund will not cause the fund to lose its qualified status under sec_401 of the internal_revenue_code code the fund constitutes a qualified multiple-employer defined benefit pension_plan trust under sec_401 and sec_501 of the code and has been determined to be qualified under sec_401 most recently in a determination_letter dated date the fund was established in as the trust for the defined_benefit_plan plan for employees of the affiliated organizations of the iu and has been funded solely by contributions from the participating local unions locals the fund’s contributing employers are locals that are tax-exempt labor organizations under sec_501 of the code under the plan document and trust agreement these locals have the sole responsibility for making the contributions necessary to provide the benefits under the plan furthermore the plan document specifically prohibits any participant contributions from being made the fund presently receives contributions from locals in states and has approximately big_number participants the iu is a tax-exempt labor_organization under sec_501 of the code and has a membership of approximately big_number workers in the who are represented by locals in states and territories the iu started the fund in order to provide retirement benefits to the officers and employees of its affiliated locals the general president of the iu appoints the fund’s trustees with the approval of the general executive board_of the iu the trustees have the fiduciary responsibility for the fund’s administration however the iu is responsible for establishing the fund’s funding method and investment policy and the trustees may amend_or_terminate the fund only with the consent of the general executive board_of the iu contributions by locals are determined pursuant to the funding method established by the iu the iu also charters all locals although it does not exercise direct control_over the activities of any local pursuant to the terms of the iu’s constitution it has the power_to_revoke the charter of or put into trusteeship any local the iu also receives a capitated portion of all local union dues based on information submitted with the request the fund is presently faced with an unfunded vested actuarial liability uvl of approximately dollar_figure while the iu has no legal responsibility to address this problem it has determined that it is appropriate to assist its members and locals with this issue as a consequence and to avoid the possibility of a reduction in future benefit accruals the iu has resolved to provide additional funding for the fund tn order to accomplish this task the iu intends to make monthly loans of dollar_figure to the participating locals to be allocated among them in proportion to the share of the uvl for which each local is liable the loan proceeds are to be used by the locals solely for the purpose of reducing the uvl of the fund and the loans will continue until the full amount of the uvl is retired the iu intends to forgive each loan as long as the affiliated local continues to participate in the fund because the monies to be used to retire the uvl will be transferred from the iu to the locals as foans and then from the locals to the fund as additional employer contributions there will be no direct payments to the fund by the iu sec_401 of the code states in part that a_trust forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section- if contributions are made to the trust by such employer or employees or both or by another employer who is entitled to deduct his contributions under sec_404 revrul_63_46 1963_1_cb_85 provides that a pension_plan established for the benefit of employees but funded by the transfer to the plan of the corpus of a_trust fund established by a third party rather than by the employer or employees or both may constitute a qualified_plan under sec_401 if it satisfies all other requirements of that section rev_rul 1968_1_cb_154 provides that the transfer of funds from a non-exempt employees’ welfare fund to a_trust forming part of a pension_plan will not of itself disqualify the plan and trust under the provisions of sec_401 a nor affect the exempt status of the trust under sec_501 neha ane anne erent vara eterna the revenue rulings cited above indicate that sec_401 does not require that contributions be made only by employers and employees and that in instances where outside sources do make contributions a trust’s qualified status will continue as long as all other requirements are met although the revenue rulings cited above refer to sec_401 of the code of subsequent amendments to this section have not touched on the issue of the source of contributions to a qualified_trust moreover all contributions to the fund under the loan arrangement described above will be made solely by the contributing employers of the fund in conclusion the loan arrangement described above in and of itself will not affect the fund’s status as a qualified_trust under sec_401 this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any additional questions concerning this ruling please contact number listed above at the sincerely yours maclin qd lippens martin l pippins chief actuarial branch
